IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                           DIVISION ONE
                          Respondent,
                                                           No. 79110-9-I
                 v.
                                                           UNPUBLISHED OPINION
 CAVIT MUM,
 a/k/a JAVIT MUMCU,

                          Appellant.

          DWYER, J. — Cavit Mum appeals from a superior court order revoking his

conditional release from Western State Hospital. Mum contends that the

superior court erred by revoking his conditional release because the State failed

to prove, by a preponderance of the evidence, that Mum posed a substantial

danger to public safety. Because Mum assigns no error to the court’s findings of

fact, and these findings support the order revoking his conditional release, we

affirm.

                                                 I

          Cavit Mum was committed for treatment at Western State Hospital in 1993

after he was acquitted of arson in the first degree and attempted murder in the

first degree on the basis that he was not guilty by reason of insanity. Mum

returned to the community in 2003 under a conditional release. In 2017, Mum

was arrested and returned to Western State Hospital after he wrote letters to a




Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79110-9-I/2


real estate agent and a woman who frequented the gas station at which Mum

was employed. After Mum was readmitted to Western State Hospital, the State

petitioned the court to revoke Mum’s conditional release. At the 2018 revocation

hearing, the superior court found:1

            1. On three separate occasions between August and October
               of 1991, the defendant Cavit Mum set fire, using gasoline, to
               the house of Muazzez Eren. In January of 1993, Mr. Mum
               admitted to setting all three fires, claiming he did so to drive
               Eren, who Mum believed was a witch, away and thus
               preventing her witchcraft from further effecting his life. Mr.
               Mum was charged with three counts of attempted Murder in
               the First Degree and three counts of Arson in the First
               Degree. On November 3, 1993, Mr. Mum was acquitted by
               reason of insanity of all counts and, having [to] be found a
               substantial danger to others and presenting a substantial
               likelihood of committing felonious acts jeopardizing the
               public safety or security, was committed to the care and
               custody of the Department of Social and Health Services for
               treatment at Western State Hospital.

            2. On September 17, 2003, the court found Mr. Mum could be
               released conditionally without substantial danger to other
               persons or a substantial likelihood of committing felonious
               acts jeopardizing public safety or security. At that time, the
               court ordered Mr. Mum released upon such conditions as
               were necessary to protect the safety and the security of the
               public and provide for the care and treatment of the
               defendant. He was conditionally released at that time to the
               WSH Community Program. Later, in October, 2005, Mr.
               Mum released to a community placement. Mr. Mum was
               readmitted to WSH in October of 2006 and returned to
               community placement in March, 2007.

            3. In September, 2017, the court denied Mr. Mum’s petition for
               a final release pursuant to RCW 10.77.200. At that time, the
               court found that Mr. Mum continued to suffer from a mental
               disease or defect and to exhibit delusions and paranoia.
               The court also found Mr. Mum continued to present, as a
               result of this mental disease or defect, a substantial danger
               to other persons, or a substantial likelihood of committing

        1 As Mum does not assign error to any of the superior court’s findings of fact, we accept
these findings as verities. State v. Stenson, 132 Wn.2d 668, 697, 940 P.2d 1239 (1997).


                                                    2
No. 79110-9-I/3


              criminal acts jeopardizing public safety or security unless
              kept under further control by the court or other persons or
              institution.

          4. In August and September, 2017, Mr. Mum was in contact
             with and wrote letter[s] to two members of the public. This
             contact and these letters lead to his arrest and subsequent
             readmission to WSH. Although the contact and the letters
             did not constitute any crimes or a per se violation of Mr.
             Mum’s conditional release; the content of the contact and the
             letters drew into question the state of Mr. Mum’s mental
             health and revealed its deterioration.

          5. Pending [the revocation] hearing, WSH doctors and staff
             have had significant opportunity to observe and interact with
             Mr. Mum. Mr. Mum is currently diagnosed with
             Schizophrenia, Paranoid Type, and currently exhibits
             paranoid, delusional beliefs revolving around themes of
             witches and witchcraft, despite being medicated to manage
             these symptoms of psychosis. Mr. Mum’s beliefs that his
             previous therapist, Linda Salazar, is performing witchcraft on
             Mr. Mum and that his attorney has been influenced by
             witchcraft have significantly increased since his placement in
             the community. Besides the testimony and reports of WSH
             doctors and staff, these delusional, paranoid beliefs are
             evidenced in the multiple letters received by the court from
             Mr. Mum wherein Mr. Mum speaks about individuals who are
             performing witchcraft upon him and include Mr. Mum’s
             request the court execute two individuals he has identified as
             witches.

       The court subsequently found that Mum’s mental condition had

deteriorated, and that he had failed to manage his illness—a violation of the

conditions of his release. The court also found that the State had established, by

a preponderance of the evidence, that Mum posed a substantial danger to

others. The superior court cited to the following evidence to support this finding:

          a. Mr. Mum committed his original crimes of attempted murder
             and arson because he believed the victim of those crimes
             was a witch and was performing witchcraft upon him;




                                             3
No. 79110-9-I/4


          b. Mr. Mum currently exhibits similar delusional beliefs,
             specifically that his prior therapist, Linda Salazar, who has
             not worked at WSH or with Mr. Mum for more than 8 years,
             is a witch performing witchcraft upon him. Mr. Mum also
             believes a second individual is a witch performing witchcraft
             upon him and his attorney is under the influence of
             witchcraft;

          c. Mr. Mum has sent the court many letters talking about
             witchcraft, identifying Ms. Salazar and another person as a
             witch, and specifically, in one letter, asking the court to
             execute these two individuals;

          d. Mr. Mum believes that his current therapist, Lenise
             McClellan, is not being truthful with him, is working against
             his improvement, and is preventing his mail from being sent;

          e. The unrebutted opinion of Dr. Ehlers and Dr. Means is that
             Mr. Mum presents a danger to others if he is released from
             WSH;

          f. Dr. Ehlers’s belief that Mr. Mum is a danger to others is
             based upon, among other things, that:

                  a. Mr. Mum[’s] current symptoms are very similar to his
                     original symptoms at the time of his crimes, and

                  b. Mr. Mum’s current delusions are more dangerous
                     than at the time of his crimes because Mr. Mum has
                     incorporated his mental health treatment providers
                     into these delusions.

      Consequently, the court revoked Mum’s conditional release and ordered

him recommitted to Western State Hospital.

                                        II

      Mum contends that the superior court erred by revoking his conditional

release. This is so, Mum asserts, because “[t]he State failed to prove by a

preponderance of the evidence that Mr. Mum is currently a substantial danger to

public safety, as required to revoke his conditional release and commit him




                                             4
No. 79110-9-I/5


involuntarily to Western State Hospital.” Mum also avers that the State must

demonstrate that Mum “threatened or harmed” someone to prove that he is

dangerous. Because Mum assigned no error to any of the superior court’s

findings of fact—which support the superior court’s order revoking Mum’s

conditional release—and no case or statutory authority demands an explicit

threat or actual harm to prove dangerousness, Mum has failed to establish that

the superior court erred by revoking his conditional release.

       Our Rules of Appellate Procedure plainly state that “[a] separate

assignment of error for each finding of fact a party contends was improperly

made must be included with reference to the finding by number.” RAP 10.3(g).

We treat unchallenged findings as verities on appeal. State v. Stenson, 132

Wn.2d 668, 697, 940 P.2d 1239 (1997). We must determine if the findings of fact

support the superior court’s conclusions of law. Perry v. Costco Wholesale, Inc.,

123 Wn. App. 783, 792, 98 P.3d 1264 (2004) (citing City of Tacoma v. State, 117

Wn.2d 348, 361, 816 P.2d 7 (1991)). We review de novo challenges to the

superior court’s conclusions of law. Perry, 123 Wn. App. at 792.

       A court may order the conditional release of a person it committed for

treatment following a not guilty by reason of insanity acquittal. RCW 10.77.150.

The court may subsequently revoke a conditional release on a showing that the

released person has violated the conditions of the release. RCW 10.77.190(2),

(4). Additionally, and to comply with constitutional due process requirements, the

court must also find that the conditionally released person is both mentally ill and

poses a substantial danger to public safety. State v. Bao Dinh Dang, 178 Wn.2d




                                             5
No. 79110-9-I/6


868, 875-76, 879-80, 312 P.3d 30 (2013) (quoting O’Connor v. Donaldson, 422

U.S. 563, 575, 95 S. Ct. 2486, 45 L. Ed. 2d 396 (1975)). The State must prove

these facts by a preponderance of the evidence. Bao Dinh Dang, 178 Wn.2d at

882 (citing Jones v. United States, 463 U.S. 354, 367, 103 S. Ct. 3043, 77 L. Ed.

2d 694 (1983)).

        In his brief, Mum does not assign error to any finding of fact. Therefore,

we accept the superior court’s findings as verities. Stenson, 132 Wn.2d at 697.

The superior court found “that Mr. Mum is a substantial danger to public safety.”

This finding of fact, along with the superior court’s other unchallenged findings

that Mum was mentally ill and had violated the conditions of his release, support

its order revoking Mum’s conditional release. Mum does not establish that the

superior court erred.

        Furthermore, even if Mum had properly assigned error to the findings, no

case or statutory authority requires the State to establish that the conditionally

released person explicitly threatened or actually harmed someone to prove

dangerousness. The law only requires the State to prove substantial

dangerousness to public safety by a preponderance of the evidence, with no

gloss on how it should do so. Bao Dinh Dang, 178 Wn.2d at 882. We reject

Mum’s effort to add such a requirement to the law where none exists. 2




         2 Additionally, we note that the record establishes that Mum sent letters to the superior

court explicitly requesting the court to order the execution of several people he believed to be
witches, stating that “the court should contact FBI . . . . These 3 should die.” This plainly
constitutes threatening behavior.




                                                      6
No. 79110-9-I/7


      Affirmed.




WE CONCUR:




                  7